IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: OHIO EXECUTION
PROTOCOL LITIGATION Case No. 2:11-cv-1016

Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz
This document relates to:
Plaintiff Melvin Bonnell.

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

This consolidated § 1983 case is before the Court on the Magistrate Judge’s Report and
Recommendation (ECF No. 2697). The deadline for objections under Fed.R.Civ.P. 72(b) was
January 6, 2020. Neither Defendants nor Plaintiff Melvin Bonnell filed objections.

Accordingly, the Magistrate Judge’s Report and Recommendation (ECF No. 2697) is
ADOPTED. Plaintiff Melvin Bonnell’s individual Motion for Preliminary Injunction (ECF No.

2664) is DENIED without prejudice to refiling not later than September 21, 2020.

 

IT ISSO ORDERED.
1-A-JOO F*.
DATE EDM A. SARGUS, JR.

UNITED STATES DISTRICT JUDGE
